Case 3:21-cr-00191-JLS Document 31 Filed 06/11/21 PagelD.65 Page 1of1

 

4 UNITED STATES DISTRICT COURT
5 SOUTHERN DISTRICT OF CALIFORNIA
6 (Hon. Janis L. Sammartino)
7
8 || UNITED STATES OF AMERICA, Criminal No. 21-CR-0191-JLS
9 Plaintiff,
ORDER TO CONTINUE
10 |] v. MOTION HEARING/ TRIAL
SETTING
11 | VERONICA TORRES,
12 Defendant. New Hearing Date: July 30, 2021
Time: 1:30 p.m.
13
14 GOOD CAUSE APPEARING, the Court grants the parties' Joint

15 || Motion to Continue the Motion Hearing/Trial Setting. The Motion

16 || Hearing/Trial setting previously set for June 18, 2021 is continued to July
17 || 30, 2021 at 1:30 p.m. Defendant shall file an acknowledgment of the new
18 || hearing date by July 2, 2021.

19 For the reasons set forth in the joint motion, the Court finds that the
20 || ends of justice will be served by granting the requested continuance, and
21 || these outweigh the interests of the public and the defendant in a speedy
22 || trial. Accordingly, the delay occasioned by this continuance is excludable
23 || pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18 U.S.C. §

24 |} 3161(h)(1)(D).

25 IT ISSO ORDERED.

26 | DATED: June 11, 2021 of

27 Hci Janis L. Sammartino
ited States District Judge

28

 

 
